Citation Nr: 0841143	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  05-17 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
June 21, 2005, for residuals of a ruptured left patella with 
chondromalacia (hereinafter a left knee disability).

2.  Entitlement to a rating in excess of 20 percent as of 
June 21, 2005, for a left knee disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
RO in St. Louis, Missouri, which granted the veteran an 
increased rating to 10 percent for his left knee disability, 
effective November 7, 2003, and which denied service 
connection for bilateral tinnitus.  A May 2005 rating 
decision granted a temporary evaluation of 100 percent 
disabling for the left knee disability based on surgical or 
other treatment-necessitated convalescence, effective June 
24, 2004, and assigned a 10 percent disability rating as of 
October 1, 2004.  An August 2005 rating decision granted the 
veteran an increased rating to 20 percent disabling for the 
left knee disability, effective June 21, 2005.  Because the 
RO did not assign the maximum disability rating possible for 
the veteran's left knee disability, the appeal for a higher 
evaluation remains before the Board.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The Board notes that the veteran made a claim in September 
2005 for an increased rating of his service-connected 
bilateral hearing loss and REFERS this matter to the RO for 
appropriate action.



FINDINGS OF FACT

1.  Prior to June 21, 2005, the veteran's left knee 
disability was manifested by patellar crepitus, increased 
pain and fatigue, and a generally normal range of motion 
(ROM) with the exception of one measurement of flexion 
limited to 125 degrees; the veteran used a brace about once a 
week.  There was no muscle wasting, no effusion, no evidence 
of fluid in the knee, and no varus or valgus instability of 
the joint.

2.  On and after June 21, 2005, the veteran's left knee 
disability is manifested by some instability, patellofemoral 
crepitus, no locking, no subluxation, no joint effusion, no 
varus or valgus angulation or laxity, and no incoordination.

3.  The veteran's tinnitus is not shown to be related to a 
disease or injury in service or to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Prior to June 21, 2005, the criteria for a rating greater 
than 10 percent for a left knee disability are not met.  See 
38 U.S.C. § 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5262 (2007).

2.  On and after June 21, 2005, the criteria for a rating 
greater than 20 percent for a left knee disability are not 
met.  See id.

3.  The veteran's tinnitus was not incurred in or aggravated 
by active service, nor is it proximately due to a service-
connected disability.  38 U.S.C. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

I.  Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2007).  The United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the veteran's claims, 
letters dated in December 2003 and March 2005 fully satisfied 
the duty to notify provisions for the elements two and three.  
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187.  

The veteran requests an increased rating of his left knee 
disability.  In order to satisfy the first Quartuccio element 
for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; 

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; 

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Regarding element one, the RO sent the veteran a letter in 
March 2005, which requested that the veteran provide evidence 
describing how his disability had worsened.  In addition, the 
veteran discussed the effect that worsening has on his 
employment and daily life during both the January 2004 and 
June 2005 VA examinations.  The Board finds that the notice 
given, combined with the discussion at his examinations, 
shows that he knew that the evidence needed to show that his 
disability had worsened and what impact that had on his 
employment and daily life.  As the Board finds veteran had 
actual knowledge of the requirement, any failure to provide 
him with adequate notice is not prejudicial.  See Sanders, 
487 F.3d at 889; Vazquez-Flores, 22 Vet. App. 37.  

As to the second element, the Board notes that the veteran is 
service connected for a left knee disability, rated under DC 
5299-5262.  While a left knee disability may be rated 
separately under arthritis codes, there is no single 
measurement or test that is required to establish a higher 
rating.  On the contrary, entitlement to a higher disability 
rating would be satisfied by evidence demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life.  See id.  The Board 
finds that no more specific notice is required of VA and that 
any error in not providing the rating criteria is harmless.  
See Sanders, 487 F.3d at 889; Vazquez-Flores, 22 Vet. App. 
37.  

As to the third element, the Board notes that the veteran was 
not provided notice that a disability rating would be 
determined by application of the ratings schedule and 
relevant DCs based on the extent and duration of the signs 
and symptoms of his disability and their impact on his 
employment and daily life.  See Vazquez-Flores, 22 Vet. App. 
37.  The Board notes that the ratings schedule is the sole 
mechanism by which a veteran can be rated, excepting only 
referral for extraschedular consideration and special monthly 
compensation.  See 38 C.F.R. Part 4.  Neither the Board nor 
the RO may disregard the schedule or assign ratings apart 
from those authorized by the Secretary and both must apply 
the relevant provisions.  Id.  As such, notice to the veteran 
that the rating schedule will be applied to the 
symptomatology of his disability has no impact on the 
fundamental fairness of the adjudication because it refers to 
legal duties falling upon VA, not upon the veteran, and 
cannot be changed.  The Board finds that the error in the 
third element of Vazquez-Flores notice is not prejudicial.  
See Sanders, 487 F.3d at 889.  

As to the fourth element, the March 2005 letter provided 
notice of the types of evidence, both medical and lay, 
including employment records, that could be submitted in 
support of his claim.  The veteran also has exhibited his 
actual knowledge of the notice required in element four.  The 
Board finds that the fourth element of Vazquez-Flores is 
satisfied by the March 2005 letter.  See Vazquez-Flores, 22 
Vet. App. 37.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met, or, in the 
alternative, that any error in providing Vazquez-Flores 
notice is harmless.  Therefore, the Board finds that the 
requirements of Quartuccio are met and that the VA has 
discharged its duty to notify.  See Quartuccio, 16 Vet. App. 
at 187.  

The veteran also claims service connection for tinnitus.  
Compliance with the first Quartuccio element in a claim of 
entitlement to service connection requires notice of the 
following five elements prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006); see 
also 38 U.S.C. § 5103(a).  The March 2005 letter gave the 
veteran notice of the first three parts of the first-element 
Dingess notice.  

The veteran did not receive timely notice of the fourth or 
fifth Dingess elements, regarding degree of disability and 
effective date.  The Board notes that failure to provide pre-
adjudicative notice of any element is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881, 891 
(Fed. Cir. 2007).  The Secretary must show that this error 
was not prejudicial to the veteran, and can do so in three 
ways: by showing (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Id. at 887.  This is not an exhaustive 
list.  Sanders, 487 F.3d at 889.  The record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  Id. at 891; see also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007) (adjudication is essentially 
fair if the lack of notice does not "render the claimant 
without a meaningful opportunity to participate effectively 
in the processing of his or her claim").  

In this case, the failure to provide VCAA-compliant-notice 
did not affect the essential fairness of this adjudication 
and was not prejudicial.  The Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection.  Thus, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are moot, and no further notice is needed.  The 
Board may proceed with consideration of the claim on the 
merits.  See generally Sanders, 487 F.3d 881; Dingess, 19 
Vet. App. 473.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
16 Vet. App. at 187.  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was rescinded by the Secretary during the course 
of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The Board also concludes VA has satisfied its duty to assist.  
See 38 U.S.C. § 5103A.  The veteran's service medical records 
and VA medical records are in the file.  Private medical 
records identified by the veteran have been obtained, to the 
extent possible.  The veteran's employment medical records 
are in the file.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims which are not now associated 
with the file.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran appropriate VA orthopedic 
examinations in January 2004 and June 2005.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
left knee disability since he was last examined.  See 
38 C.F.R. § 3.327(a).  It is the objective symptoms of the 
disability that guide VA's assignment of a rating, all of 
which were adequately addressed in the examinations.  In 
January 2004, the veteran was afforded a medical examination 
to obtain an opinion as to whether his tinnitus can be 
attributed to service.  This examination was adequate.  The 
veteran complains in his brief that the examiner failed to 
consider the effect of the pain medications on the veteran's 
tinnitus; however, the examiner clearly had no reason to 
address this because the veteran denied ototoxic drug use.  
The Board finds no reason to assume that the examination was 
insufficient for this reason.  There is no basis to support a 
new examination.

The VA examinations are adequate bases upon which the rating 
decisions stand.  Both pre- and post-VA examination treatment 
records are consistent with the examinations and thus, the 
Board finds that no further action is needed.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).


II.  Increased Rating

The veteran contends he is entitled to a rating for his left 
knee disability in excess of 10 percent for the period before 
June 21, 2005, and in excess of 20 percent in the period on 
and after that date, excepting the period during which he had 
a temporary 100 disability rating based on post-surgical 
convalescence. 

The Board reviews the veteran's entire history when making a 
disability determination.  See 38 C.F.R. § 4.1.  When the 
veteran has timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007); Fenderson v. West, 
12 Vet. App. 119 (1999).  VA does so here.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degrees 
of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's left knee disability is rated under DC 5299-
5262, as analogous to impairment of tibia and fibula.  See 38 
C.F.R. §§ 4.27; 4.71a.  This code provides for the assignment 
of a 10 percent rating when there is malunion with slight 
knee disability; a 20 percent rating when there is malunion 
with moderate knee disability; a 30 percent rating for 
malunion with marked knee disability; and a 40 percent rating 
when there is nonunion with loose motion requiring a brace.  
See 38 C.F.R. § 4.71a, DC 5299-5262.  The Board observes that 
the words "slight," "moderate," and "severe," as used in 
this DC, and in others, are not defined in the VA Schedule 
for Rating Disabilities.  Thus, rather than applying a 
mechanical formula to determine the severity of the veteran's 
disability, the Board evaluates all of the evidence equitably 
towards a just conclusion.  See 38 C.F.R. § 4.6.

The RO assigned a 10 percent disability rating in April 2004, 
effective November 7, 2003, and assigned a temporary 100 
percent evaluation in May 2005, effective between June 24, 
2004, and October 1, 2004, on which date the 10 percent 
disability rating resumed.  In August 2005, after an 
additional VA examination, the RO assigned the veteran a 
schedular 20 percent disability rating, effective June 21, 
2005.  The Board first considers the veteran's disability 
picture during the period prior to June 21, 2005.

A.  Before June 21, 2005

Prior to June 21, 2005, and excluding the period between June 
24, 2004, and September 30, 2004, during the veteran's 
temporary total rating, the medical evidence supports the 10 
percent disability rating assigned by the RO.  In the January 
2004 VA examination, the veteran's left patella exhibited 
crepitus on movement.  The examiner noted no varus or valgus 
instability of the knee joint.  There was no evidence of 
fluid in the left knee, but left patellar mobility was 
reduced as compared to the right side.  The veteran stated he 
used a knee brace about once a week and an elastic bandage 
about once a week.

An October 2004 VA treatment note states the veteran's knee 
swells with prolonged walking, pops, and gives way when going 
down stairs.  There was normal patellar tracking, full ROM, 
no effusion, normal MCL, a negative anterior and posterior 
drawer's sign, mild LCL laxity, and a negative McMurray's 
sign.  The veteran had a slight limp.  In November 2004, the 
veteran attended physical therapy.  At this time, his knee 
pain was worse on the outside of his knee.  His flexion was 
to 125 degrees and extension was normal.  Gait was without an 
assistive device and there was no dysfunctional pattern.  The 
veteran was given a set of exercises to strengthen his legs.  
In January 2005, the veteran attended a follow up physical 
therapy examination.  The veteran noted some improvement.  
The examiner stated he was not compliant with the assigned 
exercises.

This evidence comports with the slight disability prescribed 
by DC 5262 and assigned by the RO.  The veteran's gait was 
normal without use of an assistive device, and while he 
experienced pain, it does not appear from the examination or 
from private medical records to have been moderate in 
severity.  The veteran's knee was stable and his ROM was 
consistently good.  It is clear from this evidence that the 
veteran's mobility is not perfect, but that the disability 
does not rise to the level of moderate, such that a higher 
rating would be appropriate.  To the contrary, the evidence 
most closely approximates a slight knee disability, rated as 
10 percent disabling under the schedule.  

The Board also considers the veteran's pre-June 21, 2005, 
disability pursuant to the ROM DCs, 5260 and 5261.  DC 5260 
provides for the evaluation of limitation of flexion of the 
knee.  See 38 C.F.R. § 4.71a.  A 0 percent rating is 
warranted when leg flexion is limited to 60 degrees.  Id.  A 
10 percent rating is warranted when it is limited to 45 
degrees, a 20 percent rating is warranted when it is limited 
to 30 degrees, and a 30 percent rating is warranted when it 
is limited to 15 degrees.  Id.  DC 5261 provides for the 
evaluation of limitation of extension of the knee.  Id.  A 0 
percent rating is warranted when leg extension is limited to 
5 degrees.  Id.  A 10 percent rating is warranted when it is 
limited to 10 degrees, a 20 percent rating is warranted when 
it is limited to 15 degrees, a 30 percent rating is warranted 
when it is limited to 20 degrees, a 40 percent rating is 
warranted when it is limited to 30 degrees, and a 50 percent 
rating is warranted when it is limited to 45 degrees.  Id.  
Normal flexion and extension of the knee is from 0 degrees to 
140 degrees.  38 C.F.R. § 4.71, Plate II.

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable DC, any additional functional loss 
the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Such factors include more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse.  38 C.F.R. § 4.45.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

It is possible to receive separate ratings for limitation of 
flexion (DC 5260) and limitation of extension (DC 5261) for 
disability of the same joint. See VAOPGCPREC 9-2004 (Sept. 
17, 2004).

The January 2004 VA examination showed pain only on flexion, 
yet the veteran's ROM was normal, to 140 degrees, with pain 
only at 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.  
Extension was normal to 0 degrees.  See id.  In May 2004, Dr. 
M. notes some decreased ROM, yet offers no measurements.  In 
July 2004, at ProRehab, the veteran exhibited flexion to 136 
degrees and extension to 2 degrees.  In August 2004 at 
ProRehab, the veteran exhibited flexion to 143 degrees and 
extension to 2 degrees.  None of the recorded measurements in 
this period reflect a time at which the veteran's disability 
limited his motion to a degree that would render it 
compensable by the ROM DCs.  

The January 2004 VA examination, along with other evidence, 
reveals that the veteran told the examiner that repetitive 
movement produce increased pain and undue fatigue.  The 
veteran rated his normal pain at a 6 on a scale of 1 to 10, 
with pain of 8 or 9 of 10 after walking a block or climbing a 
flight of stairs.  The veteran had surgery in June 2004.  In 
July 2004, the veteran's private doctor, Dr. R., stated that 
he had no significant undue pain.  In August 2004, Dr. R. 
stated he had full range of motion of the left knee with no 
swelling and no significant crepitus.  While the veteran 
reports pain on repetitive movement, his symptoms are 
adequately contemplated by the currently assigned 10 percent 
rating. 

DC 5003 pertains to degenerative arthritis.  Under DC 5003, 
when established by x-ray findings, a disability will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  A 20 percent evaluation will be assigned where 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  38 C.F.R. 4.71a, DC 
5003.  A January 2004 x-ray report does not reflect any 
findings consistent with arthritis.  The report found no 
joint effusion, normal joint relationships with 
calcifications in the patellar tendon region, and a spur at 
the tibial tubercle which may be associated with residual 
changes associated with remote injury.  The veteran was 
diagnosed with arthritis on an isolated occasion in May 2004, 
but no other records reflect a diagnosis of arthritis.  The 
Board finds the most probative evidence fails to establish 
arthritis.  Given this, the veteran's disability does not 
qualify for compensation under DC 5003.  See id.

The Board also considers DC 5257, other knee impairment.  
Under DC 5257, a 10 percent rating is warranted for 
impairment of the knee with slight recurrent subluxation or 
lateral instability; a 20 percent rating is warranted for 
impairment of the knee with moderate recurrent subluxation or 
lateral instability; and a 30 percent rating is warranted for 
impairment of the knee with severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, DC 5257.  The 
January 2004 exam notes there was no varus or valgus 
instability.  The January 2004 x-ray report notes normal 
joint relationships and no effusion.  The October 2004 VA 
treatment note reflects normal MCL, mild LCL laxity, and a 
negative McMurray's test.  The veteran used a knee brace 
roughly once per week.  Given this minimal symptomatology of 
instability the Board is unable to conclude that a higher 
rating under DC 5257 is warranted.

As the record neither establishes arthritis nor objective 
evidence of instability, the Board need not consider whether 
separate ratings under DCs 5003 and 5257 are warranted.  
VAOPGCPREC 23-97, summary available at 62 Fed. Reg. 63604 
(1997); VAOGCPREC 9-98, summary available at 63 Fed. Reg. 
56704 (1998). 

Considering all symptoms described in the evidence from the 
time of the present claim until June 21, 2005, the Board is 
satisfied that the veteran's disability is adequately 
compensated by the 10 percent rating, a slight knee 
disability, under DC 5262.  See 38 C.F.R. § 4.71a, DC 5262.  
The veteran had no apparent basic mobility problems, and 
though he may not have been as mobile as he was previously, 
it is this reduced mobility that he is being compensated for.  
The 10 percent disability rating accurately encompasses the 
picture of the veteran's pre-June 21, 2005 disability.  See 
id.

B.  On and After June 21, 2005

The analysis continues with an examination of the evidence 
describing the symptoms of the veteran's disability in the 
period beginning June 21, 2005, the date of the VA 
examination.  In that examination, the examiner reviewed the 
veteran's file, SMRs, and private medical records.  The 
examiner interviewed the veteran regarding his history, 
beginning with the knee surgery prior to service.  Many of 
the veteran's complaints described in the pre-June 21, 2005, 
period remain:  the veteran's knee gives way, particularly on 
stairs, although there is no locking; pain is reduced when 
the veteran is not standing; every 10 days, the pain flares 
up for 2 to 3 days at a time; the veteran expresses 
difficulty at walking very far; he uses a brace 3 days a 
week, generally with activities; and the veteran uses a cane 
at home, but did not use it to come to the examination.  The 
examiner concluded the veteran's periods of increased pain do 
not result in a reduced range of motion, but that his overall 
function is adversely affected during these periods.  

The examiner also noted a slight stiff-legged limp with 
slight pain.  There was no subluxation, no varus or valgus 
angulation or laxity, no joint effusion or swelling of the 
left knee, a negative Lachman's test, and negative anterior 
and posterior drawer signs with normal stability.  There was 
bilateral pes planus but normal alignment of the Achilles 
tendon with the long axis of the leg and foot.  The patella 
tracked normally and was normally aligned on range of motion.  
Range of motion on flexion was to 105 degrees with pain at 90 
degrees and to 0 degrees on extension with no note of pain.  
The examiner noted the veteran sits with the left knee 
extended and that the veteran used his hands and right foot 
to stand from the sitting position.  The examiner noted 
slight patellofemoral crepitus beneath the left patella 
during flexion.  He noted no incoordination.  The final 
diagnosis was service-related left patellar chondromalacia 
and pre-service repair of patellar tendon and excision of 
cyst on the left distal femur.

The Board is satisfied that this disability picture is 
adequately compensated by the 20 percent rating, malunion 
with a moderate knee disability.  38 C.F.R. § 4.71a, DC 5262.  
The veteran limps, stating he uses a brace 3 times a week as 
well as a cane at times, but the VA examiner noted he brought 
neither of these assistive devices to the examination.  The 
examiner's description of the veteran's disability suggests 
his disability is worse than slight but his ability to 
ambulate on his own confirms that it is not severe.  See id.  
Additionally, the veteran had no joint effusion or swelling, 
nor did he exhibit incoordination.  The veteran did report 
pain after walking, flare ups, and the examiner noted the 
veteran's sitting position and manner of standing; however, 
considering all the evidence, the Board cannot say that the 
veteran's disability is "severe" as opposed to "moderate."  
See id.  The veteran's symptoms appear to have worsened as of 
this time period, but the Board concludes that the evidence 
supports the rating of 20 percent, a moderate disability, and 
no more.  

The Board next considers entitlement to a rating under the 
ROM codes, DCs 5260 and 5261.  As noted above, these codes 
assign a disability based on limited ranges of motion on two 
knee movements, flexion and extension.  The June 2005 VA 
examination results show the veteran had flexion to 105 
degrees with pain at 90 degrees.  To be compensable under DC 
5260, the veteran's ROM must have been limited to at least 45 
degrees.  Even considering the pain the veteran experiences 
at 90 degrees as the limit, his disability is not compensable 
under DC 5260.  The veteran's extension in June 2005 was to 0 
degrees, which is normal.  38 C.F.R. 4.71a, Plate II.  Thus, 
he cannot be compensated under DC 5261.  Even giving the 
veteran the benefit of the doubt, the facts simply do not 
support a compensable rating under the ROM codes.

As noted, when an evaluation of a disability is based upon 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable DC, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca, 8 Vet. App. at 206.  The June 2005 VA examination, 
along with other evidence, reveals that the examiner did not 
see any fatigability during the examination, though he did 
conclude that the veteran's history of his daily life 
suggests that he experiences fatigability.  The veteran's 
left knee ROM was normal on extension and reduced on flexion 
to 105 degrees, with pain beginning at 90 degrees.  The 
veteran's left thigh exhibited 1 centimeter atrophy as 
compared to the right.  The examiner concluded that the 
veteran's atrophy and decreased range of motion was 
compatible with his symptoms and functional deficit.  Even 
with the consideration of pain and the limitation of motion, 
the veteran's disability does not warrant an increased 
rating.  See 38 C.F.R. § 4.71, DC 5262.  The Board is unable 
to construe the DeLuca factors in a manner that will aid the 
veteran.  Id.

The Board also considers whether a higher initial evaluation 
is warranted under other DCs, such as DC 5003, pertaining to 
degenerative arthritis.  The June 2005 x-ray report reflects 
an impression that the veteran had a normal left knee 
examination.  Given this, the veteran does not qualify for 
compensation under DC 5003.  See id.

The Board also considers DC 5257, other knee impairment.  
(The criteria are noted, above.)  The June 2005 examination 
notes there was no varus or valgus instability and no knee 
joint effusion.  Ligament testing revealed a negative 
Lachman's test, no varus or valgus laxity, negative anterior 
and posterior drawer signs, and normal stability.  Given this 
evidence the Board is unable to conclude that a higher rating 
under DC 5257 is warranted.

C.  Conclusion

In order to give the veteran every benefit to which he might 
be entitled, the Board has considered the application of DC 
5256, ankylosis.  This DC does not apply as the veteran is 
continually noted to have motion in the left knee.  See 38 
C.F.R. § 4.71a, DC 5256.  DC 5258 describes symptoms such as 
semilunar or dislocated cartilage with frequent episodes of 
locking, pain, and effusion into the joint.  The VA examiners 
found none of these symptoms; there was no diagnosis of 
cartilage disability and a negative McMurray's sign.  
Finally, the examiners did not note any genu recurvatum, 
which would be compensated under DC 5263.  The Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice 
of diagnostic code should be upheld if supported by 
explanation and evidence); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  

The Board does note that the facts of this case raise the 
issue of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b).  Section 3.321(b)'s purpose is to accord justice to 
veteran's whose exceptional symptoms exceed the capacity of 
any relevant DCs to compensate him for his disability.  The 
veteran's disability must be so exceptional or unusual with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The VA examination notes that the veteran took 
early retirement from his job at the end of 2004 and also 
notes the attendance records from USPS that are associated 
with the file.  See Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008).  The evidence in this case does not support 
referral to the Compensation and Pension Service because the 
applicable DC adequately compensates the veteran for his 
disability.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008); VAOGCPREC 6-96, summary available at 61 Fed. Reg. 
66748-02, 66749 (1996).  

The veteran states he missed roughly 15 days a year due to 
knee pain as of the January 2004 VA examination and also 
reports the time off for surgery.  The veteran has not 
reported any periods of hospitalization.  Regarding the time 
off from work due to pain, no evidence suggests this is due 
to symptoms not encompassed by the applicable DC and a 10 
percent disability rating.  Regarding the time off for 
surgery, the veteran was temporarily rated totally disabled 
during this period and thus, the Board finds no the total 
rating fully encompasses the veteran's disability during that 
time period.  Also, though he took early retirement, the 
veteran's disability is not so exceptional or unusual such 
that it exceeds the scope of the criteria in DC 5262.  The 
criteria in DC 5262 adequately allow for compensation to the 
veteran for his disability and thus, the Board concludes that 
the facts of this case do not warrant referral to the 
Compensation and Pension Service for an extraschedular 
rating.  See Barringer, 22 Vet. App. at 243-45; Thun, 22 Vet. 
App. at 115-16; VAOGCPREC 6-96.

The preponderance of the evidence is against granting a 
higher rating during either the pre- or post-June 21, 2005, 
periods and thus the benefit-of-the-doubt rule does not 
apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. 
App. at 55.  

III.  Service Connection

The veteran claims service connection for tinnitus.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's separation from service exam in December 1973 
states that his hearing is normal and makes no mention of 
tinnitus.  He apparently did experience some hearing loss 
between being inducted into service and separating therefrom, 
and is currently service-connected for hearing loss.  The 
veteran's military occupational specialty was as a typist 
clerk.  In any event, there is no evidence of tinnitus in 
service.  See Hickson, 12 Vet. App. at 253.  

Further, there is no medical evidence of a nexus between a 
current diagnosis of tinnitus and the veteran's service.  The 
veteran reports severe, bilateral, high-pitched ringing, 
which he states began in the 1980s.  The veteran describes 
his post-service occupation, truck driving, as a high noise 
environment.  The VA examiner concluded that the veteran's 
tinnitus is not as likely as not that the tinnitus is 
connected to his service.  Thus, with no nexus between the 
tinnitus and the veteran's service, the Board cannot grant 
service connection.  See Hickson, 12 Vet. App. at 253.  

The veteran also claims that his tinnitus could be 
secondarily caused by the pain medications he takes for his 
knee disability.  Secondary service connection may be 
established for a disability shown to be proximately due to, 
or the result of, a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  In this case, the veteran claims the 
aspirin he takes for knee pain, which he states he has been 
taking since the 1970s, has caused or aggravated his 
tinnitus.  As the veteran has no apparent medical training, 
the Board cannot accept his opinion alone on the etiology of 
the claimed tinnitus.  See Layno v. Brown, 6 Vet. App. 465, 
469-470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In the January 2004 VA examination, the veteran 
denied using ototoxic drugs, ear infections, or ear surgery.  
The Board finds no reason to assume that the examiner failed 
to sufficiently ask the veteran in layman's terms about 
ototoxic drugs.  Secondary service connection for tinnitus is 
denied as due to pain medications taken for a service-
connected left knee disability.  Allen v. Brown, 7 Vet. App. 
439, 448-49 (1995) (en banc).

The preponderance of the evidence is against the service 
connection claim, and thus the benefit-of-the-doubt doctrine 
will not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993); see also Gilbert, 1 Vet. App. at 55.





ORDER

Entitlement to a rating in excess of 10 percent prior to June 
21, 2005, for a left knee disability is denied.

Entitlement to a rating in excess of 20 percent as of June 
21, 2005, for a left knee disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


